DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin G. Mierzwa on May 11, 2022.

The application has been amended as follows:
Regarding claim 1. A moving frame rotary actuator comprising; a ferromagnetic inner core a cylindrical ferromagnetic outer yoke; a pair of semi-cylindrical fixed magnets fixed within the yoke; a shaft rotatable relative to and intersecting the yoke twice, said shaft rotatable relative to the inner core, the yoke and the magnets [[ around a rotation axis A: an elliptical cylinder electrical coil comprising a coiling axis and fixedly coupled to the shaft, said shaft and said elliptical cylinder electrical coil moving [[ around the rotation axis A, the coiling axis B being orthogonal to the rotation axis A, the coil being disposed in a magnetic field of the pair of semi-cylindrical fixed magnets within an annular air gap between the semi-cylindrical fixed magnets and the inner core, a first of the pair of semi-cylindrical fixed magnets having a north pole directed toward the elliptical cylinder electrical coil, a second of the pair of semi-cylindrical fixed magnets having a north pole directed away.

Regarding claim 15. A method of controlling an actuator for an adaptive lighting system comprising a moving frame including an elliptical cylinder electrical coil, the method comprising: moving the electrical coil on an angular travel [[ around a rotation axis A, the rotation axis A being orthogonal to  a coiling axis B; placing the elliptical cylinder electrical coil in a magnetic field of a fixed magnet, the fixed magnet surrounding the elliptical cylinder electrical coil and including two semi-cylindrical portions, a Serial No. 16/061,958Page 6 of 14first of the semi-cylindrical portions having a north pole directed toward the elliptical cylinder electrical coil, a second of the semi-cylindrical portions having a north pole directed away from the elliptical cylinder electrical coil, the actuator further comprising the ferromagnetic inner core inside the elliptical cylinder electrical coil and an outer ferromagnetic yoke surrounding the fixed magnet, said elliptical cylinder electrical coil disposed around the coiling axis and disposed in an annular air gap between the fixed magnet and the ferromagnetic inner core and fixedly coupled to an elongated shaft; moving the elliptical cylinder electrical coil in the air gap thereby rotating the elongated shaft relative to the semi-cylindrical portions and the inner core; and periodically modifying a value of a supply voltage of the coil according to a position signal from an angular position sensor of a spool and a speed profile according to a position.

Regarding claim 19. A rotary actuator comprising: a rotatable electrical coil having a substantially elliptical or substantially circular; an elongated shaft upon which the electrical coil is mounted, the shaft coupled to the electrical coil, said shaft defining a rotation axis [[ in which the shaft and the electrical coil rotate; multiple semi-cylindrical permanent magnets; an outer ferromagnetic yoke surrounding and affixed to the semi-cylindrical magnets; a ferromagnetic inner core located inside of the semi-cylindrical magnets to form an annular air gap therebetween, said semi-cylindrical electrical coil disposed around a coiling axis orthogonal to the rotation axis, the shaft passing through the inner core; the electrical coil moving in the air gap between the semi-cylindrical magnets and the inner core; an electronic control circuit supplying the electrical coil with a signal that has a primary frequency of use greater than 100 Hz; and a beam emitted from a motor vehicle light source being movable by actuation of the actuator. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a coiling axis and fixedly coupled to the shaft, said shaft and said elliptical cylinder electrical coil moving around the rotation axis A, the coiling axis B being orthogonal to the rotation axis A, the coil being disposed in a magnetic field of the pair of semi-cylindrical fixed magnets within an annular air gap between the semi-cylindrical fixed magnets and the inner core, a first of the pair of semi-cylindrical fixed magnets having a north pole directed toward the elliptical cylinder electrical coil, a second of the pair of semi-cylindrical fixed magnets having a north pole directed away.”

Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the actuator further comprising the ferromagnetic inner core inside the elliptical cylinder electrical coil and an outer ferromagnetic yoke surrounding the fixed magnet, said elliptical cylinder electrical coil disposed around the coiling axis and disposed in an annular air gap between the fixed magnet and the ferromagnetic inner core and fixedly coupled to an elongated shaft; moving the elliptical cylinder electrical coil in the air gap thereby rotating the elongated shaft relative to the semi-cylindrical portions and the inner core; and periodically modifying a value of a supply voltage of the coil according to a position signal from an angular position sensor of a spool and a speed profile according to a position.”

Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an outer ferromagnetic yoke surrounding and affixed to the semi-cylindrical magnets; a ferromagnetic inner core located inside of the semi-cylindrical magnets to form an annular air gap therebetween, said semi-cylindrical electrical coil disposed around a coiling axis orthogonal to the rotation axis, the shaft passing through the inner core; the electrical coil moving in the air gap between the semi-cylindrical magnets and the inner core; an electronic control circuit supplying the electrical coil with a signal that has a primary frequency of use greater than 100 Hz; and a beam emitted from a motor vehicle light source being movable by actuation of the actuator.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839